This defendant was convicted in the recorder's court of the town of Eclectic for a violation of one of the ordinances of said town. He appealed to the circuit court of the county, and was again convicted, and from this judgment he appeals to this court.
There are no assignments of error as required, nor has any brief been filed in this court in behalf of appellant. This being a prerequisite to a consideration of the appeal by this court, the judgment appealed from must be, and is, affirmed.
Affirmed.